DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryann H. Beck on 03/30/2021.
The application has been amended as follows: 
 1.    (Currently Amended) A patient monitoring device, comprising:
	a microphone;
	a speaker;
	a display;
	a processor;
	a volume assessment module executable on the processor to:
		operate the microphone to generate an audio environment recording of the audio environment of the patient;
		filter the audio environment recording to remove an alarm frequency of the patient monitoring device;
		measure at least one decibel level based on the filtered audio environment recording; 
		compare the decibel level to one or more noise level thresholds in order to determine an ambient noise level; determine a desired volume setting for the speaker to generate a patient alarm at the alarm frequency based on the ambient noise level; and
                               automatically adjust a volume setting for the speaker to generate the patient alarm based on the desired volume setting.

7. (Currently Amended) The patient monitoring device of claim 1, comprising controlling the display to 
10. (Currently Amended) The patient monitoring device of claim 1, wherein the volume assessment module is further executable to:
             

           determine that a current volume setting for the speaker is inappropriate based on
the ambient noise level and /or the desired volume setting.

20. (Currently Amended) The method of claim 8 
	determining a volume adjustment based on a difference between the desired volume setting and a current volume setting;
	wherein the visual noise indicator includes an adjustment indicator instructing a user to make the volume adjustment.

Claim 13 has been cancelled.
Allowable Subject Matter
2.     Claims 1-4, 7-12, 14-18 and 20 are allowed. 

Regarding claim 14, the prior arts of the record fail to disclose “determining an ambient noise level based on the audio environment recording; filtering the audio environment recording to remove an alarm frequency of the patient monitoring device; measuring at least one decibel level based on the filtered audio environment recording; comparing the decibel level to one or more noise level thresholds to determine an ambient noise level; determining a desired volume setting for the speaker to generate a patient alarm at the alarm frequency based on the ambient noise level; and automatically adjusting a volume setting for the speaker to generate the patient alarm based on the desired volume setting”
Regarding claim 18, the prior arts of the record fail to disclose “filtering the audio environment recording to remove an alarm frequency of the patient monitoring device; measuring at least one decibel level based on the filtered audio environment recording; comparing the decibel level to one or more noise level thresholds to determine an ambient noise 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                              03/31/2021